  Case 5:18-cv-00166-JPB Document 17 Filed 11/20/19 Page 1 of 3 PageID #: 82




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Diana Mey
      Plaintiff,

vs.                                                                   Case No. 5:18-cv-166

Environmental Safety International, Inc.
a/k/a Septic Safety
a/k/a Activator 1000
Joseph M. Carney
Joe Reed
       Defendants.

                            MOTION FOR SUMMARY JUDGMENT

          Comes now the Plaintiff, Diana Mey, and pursuant to Rule 56 of the FRCP moves this

honorable Court to enter summary judgment against the Defendants in the above-captioned

action.

          The Defendants have failed to respond to any communications, failed to prosecute their

defense, failed to participate in a Rule 26(f) meeting, and failed to keep their address up to date

with the Court.

          Further, the Court held a hearing on the case on or about October 24, 2019 at 11:00 AM

at the Wheeling District Courthouse on the matter and the Defendants made no appearance.

          This motion for summary judgment is supported by the affidavit of Diana Mey that the

facts contained in her complaint and articulated in her motion are true and correct to the best of

her knowledge. The motion is further supported by the affidavit of Plaintiff’s counsel as to fees

and costs, and includes a calculation of the statutory damages in the case.

          WHEREFOR, as articulated in the attached memorandum of law, the Plaintiff moves this

honorable Court to grant Plaintiff’s motion for summary judgment and enter an order of

judgement of damages or set a hearing on damages in the Court’s discretion.

                                                  1
 Case 5:18-cv-00166-JPB Document 17 Filed 11/20/19 Page 2 of 3 PageID #: 83




                                              DIANA MEY
                                              BY COUNSEL



/s/ Benjamin M. Sheridan___
Benjamin Sheridan (# 11296)
Counsel for Plaintiff
Klein & Sheridan, LC
3566 Teays Valley Road
Hurricane, WV 25526
 (304) 562-7111




                                     2
  Case 5:18-cv-00166-JPB Document 17 Filed 11/20/19 Page 3 of 3 PageID #: 84




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Diana Mey
      Plaintiff,

vs.                                                                Case No. 5:18-cv-166

Environmental Safety International, Inc.
a/k/a Septic Safety
a/k/a Activator 1000
Joseph M. Carney
Joe Reed
       Defendants.

                                CERTIFICATE OF SERVICE

       I, Benjamin Sheridan, attorney for the Plaintiff, certify that I served a true copy of the
foregoing MOTION FOR SUMMARY JUDGMENT on the Defendants listed at the addresses
below by first class mail, postage prepaid, on this 20th day of November, 2019.


                       Environmental Safety International, Inc.
                       a/k/a Septic Safety
                       a/k/a Activator 1000
                       685 Bergen Blvd, STE 205
                       Ridgefield, NJ 07657-1400

                       Joseph M. Carney
                       20 Appletree Ln
                       Hillsdale, NJ 07642-1228




                                     BY:            /s/ Benjamin M. Sheridan___
                                                    Benjamin Sheridan (# 11296)
                                                    Counsel for Plaintiff
                                                    Klein & Sheridan, LC
                                                    3566 Teays Valley Road
                                                    Hurricane, WV 25526
                                                    (304) 562-7111




                                                3
